Citation Nr: 0102490	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits. 




INTRODUCTION

The appellant served on active duty from July 1946 to March 
1949. This matter comes on appeal from an August 1999 
decision by the Manila VA Regional Office.


FINDING OF FACT

The appellant had active duty as a member of the New 
Philippine Scouts. 


CONCLUSION OF LAW


The appellant does not have basic eligibility for nonservice-
connected disability pension benefits. 38 U.S.C.A. §§ 107, 
1521 (West 1991); 38 C.F.R. § 3.8 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent law and regulations authorize the payment of 
nonservice-connected pension benefits to a veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of his own 
willful misconduct, and who meets certain income criteria.  
38 U.S.C.A. § 1521.  

Under the provisions of 38 U.S.C.A. § 107: (b) Service in the 
(New) Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any of the laws administered by the Secretary except - (1) 
with respect to contracts of National Service Life Insurance 
entered into (A) before May 27, 1946, (B) under section 620 
or 621 of the National Service Life Insurance Act of 1940, or 
(C) under section 1922 of this title; and (2) chapters 11 and 
13 (except section 1312(a)) of this title.

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation. All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period. 38 C.F.R. § 3.8 (b).
 

The appellant claims that his period of active service 
entitles him to nonservice-connected disability pension 
benefits. The record shows, however, that the appellant 
served from July 1946 to March 1949 as a member of the New 
Philippine Scouts. As service with the New Philippine Scouts 
does not establish basic eligibility for nonservice-connected 
disability pension benefits, the appeal must be denied.  
38 U.S.C.A. §§ 107, 1521; 38 C.F.R. § 3.8.


ORDER

Basic eligibility for nonservice-connected disability pension 
benefits is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

